Title: From Thomas Jefferson to Jean Xavier Bureaux de Pusy, 3 September 1801
From: Jefferson, Thomas
To: Pusy, Jean Xavier Bureaux de


Dear Sir
Monticello Sep. 3. 1801.
I have duly recieved your favor of Aug. 11. with the letter from Mr. Poirey to myself & his Memoire to Congress. I should be glad to render mr Poirey any service I could in this, wishing him sincerely well. but the rules of communication with Congress forbid me to be the channel of a petition for a particular individual. I will take for mr Poirey the only step I can. I will put his memoir into the hands of some member of Congress to be brought forward in his place. it is in this way all petitions come before this body. for this purpose it will be necessary to deliver with the petition, the letter of Genl. Washington to Made. de la Fayette & M. de la Fayette’s certificate. Accept assurances of my high consideration & respect.
Th: Jefferson
